In an action for specific performance of a written contract to sell real property, made by appellants and defendant, an order was made dismissing, for insufficiency, the second and third causes of action pleaded in the amended complaint against respondent. The second cause of action demands specific performance of an alleged oral agreement by respondent, a tenant in the subject premises, to surrender possession of his apartment upon the closing of title. The third cause of action seeks specific performance of an alleged agreement to surrender possession upon the ground that defendant executed the written contract as agent for respondent, her father. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ.